        Case 4:21-cv-03826-KAW Document 10 Filed 07/14/21 Page 1 of 4



 1   D. Victoria Baranetsky (SBN 311892)
 2   THE CENTER FOR INVESTIGATIVE REPORTING
     1400 65th St., Suite 200
 3   Emeryville, CA 94608
     Telephone: (510) 809-3160
 4   Fax: (510) 849-6141
     vbaranetsky@revealnews.org
 5
     Attorney for Plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION
10
11   THE CENTER FOR INVESTIGATIVE                )     Case No. 4:21-cv-03826-KAW
     REPORTING and JENNIFER GOLLAN,              )
12                                               )     CERTIFICATE OF SERVICE
                                                 )
13                                 Plaintiffs,   )
                                                 )
14         v.                                    )
                                                 )
15   UNITED STATES DEPARTMENT OF                 )
     LABOR,                                      )
16                                               )
                                  Defendant.     )
17
18
19

20
21
22
23
24
25
26
27
28

                                                 -1-
                                        CERTIFICATE OF SERVICE
Case 4:21-cv-03826-KAW Document 10 Filed 07/14/21 Page 2 of 4
Case 4:21-cv-03826-KAW Document 10 Filed 07/14/21 Page 3 of 4
Case 4:21-cv-03826-KAW Document 10 Filed 07/14/21 Page 4 of 4
